Citation Nr: 1540516	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-15 128	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) prior to April 1, 2006, to December 11, 2011.

2.  Entitlement to a rating higher than 10 percent for GERD for the period from December 12, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to March 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for GERD, effective April 1, 2006.  

In July 2013, the Board remanded the case to the RO for further evidentiary development, in particular, a medical examination at the VA. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's GERD was manifested by two or more symptoms, such as reflux and regurgitation, prior to December 11, 2011.  

2.  The Veteran's GERD causes reflux and regurgitation but does not result in dysphagia or chest and shoulder pain, and has not caused considerable impairment in health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no greater for gastroesophageal reflux disease, prior to December 11, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for an rating in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7346 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's GERD examinations and private physician examinations.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and appellate review may proceed 

Pertinent Law & Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Gastroesophageal reflux disease is appropriately rated under Diagnostic Code 7346, which covers ratings for hiatal hernia.  Currently, the Veteran is assigned a 10 percent rating.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is assigned for persistently recurrent epigastric distress, with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The Veteran contends that he is entitled to a compensable rating for GERD prior to December 11, 2011, and entitlement to an initial rating higher than 10 percent for GERD from December 11, 2011.  The Board finds that the Veteran is entitled to a 10 percent rating for GERD for the entire appeal period. 

A review of the facts reveals the following: while in the service, the Veteran was diagnosed with GERD.  In January 2008, the Veteran stated that he suffered from dysphagia and regurgitation, which was treated with Nexium and Mylanta.  

In March 2008, the Veteran consulted a gastroenterologist for further evaluation of his reflux condition.  He informed the physician that although he had suffered from reflux for most of his adult life, he had only begun taking medication-Nexium and Zantac at bedtime-three years previously.  Whenever the Veteran ceased taking his medications, he experienced regurgitation.  The Veteran reported that his appetite was good, and his weight was stable; he denied nausea, vomiting, or dysphagia.  

In April 2008, the Veteran underwent a tissue biopsy which revealed that he possessed benign fragments of gastric mucosa, which demonstrated mild active chronic gastritis.  The procedure demonstrated that the Veteran's duodenum was normal, but there was patchy erythema in the prepyloric antrum, and a small hiatal hernia.  Due to these conditions, the Veteran was told to continue use of his proton pump inhibition indefinitely.  

In August 2008, the Veteran submitted a statement to the VA, noting that he experienced dysphagia and regurgitation; took Nexium and Zantac, and was diagnosed with esophageal distress due to dysphagia and regurgitation.  

In December 2011, the Veteran underwent a VA examination.  He informed the examiner that he had an onset of symptoms in 2000, such as experiencing regurgitation while lying down, which interfered with the Veteran's sleeping patterns.  The Veteran's symptoms decreased if he avoided overeating or eating late at night; his symptoms increased whenever he lay supine.  He took medication to control symptoms.  Upon examination, the examiner concluded that the Veteran suffered infrequent episodes of epigastric distress; pyrosis (heartburn); reflux; regurgitation; sleep disturbance caused by esophageal reflux; nausea; and vomiting.  Lastly, the examiner stated the Veteran's GERD did not impact his ability to work.

Finally, in August 2013, the Veteran underwent a second VA examination.  The examiner found that the Veteran suffered from the following symptoms: persistently recurrent epigastric distress; pyrosis (heartburn); reflux; regurgitation; sleep disturbance caused by esophageal reflux; nausea; and vomiting.  Moreover, the examiner stated that the Veteran's GERD impacted his ability to work.

To briefly reiterate the law: to merit a rating higher than 10 percent, the law requires the Veteran to experience persistently recurrent epigastric distress with numerous symptoms that are productive of considerable impairment of health.  Considering the evidence in its totality, the picture presented suggests neither that the Veteran suffered from all of the necessary symptoms, nor that GERD caused a "considerable" impairment to the Veteran's health at any time during the appeal.

To begin with, throughout the appeal period, the Veteran has contended that he suffered from the following symptoms: dysphagia, regurgitation, pyrosis, sleep disturbance caused by esophageal reflux, nausea, vomiting, and, at various times, both infrequent and persistently recurrent epigastric distress.  

The Veteran did not, however, at any point, state that he suffered from substernal or arm or shoulder pain.  Moreover, aside from the existence of the Veteran's symptoms and the subsequent treatment with medication, he has not identified a considerable impairment to his health. 

Thus, the Veteran does not present the symptoms and conditions associated with GERD to merit a 30 rating.

A 10 percent rating for GERD, however, is awarded whenever veterans exhibit two or more of the symptoms necessary for a 30 percent rating.  As demonstrated above, the Veteran experienced four of the six symptoms necessary for a 10 percent rating, from his first visit to the doctor when he complained of dysphasia and regurgitation in January 2008 until today.  Thus, a 10 percent rating is the most appropriate GERD rating for the Veteran, as he has consistently experienced two or more GERD symptoms from January 2008 until present. 

As the evidence demonstrates that the Veteran's GERD symptoms are fully and appropriately addressed by the criteria for a 10 percent rating, and because there is no suggestion that GERD has resulted in "considerable impairment" of health, neither a 30 or 60 percent rating for GERD is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board has also considered whether the Veteran's GERD presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's GERD.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual factors' which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and there is no need to provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with employment due to GERD.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Lastly, the Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55-57.  


ORDER

An initial rating of 10 percent, but no greater, for GERD is granted, prior to December 11, 2011. 

An rating in excess of 10 percent for GERD from December 11, 2011, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


